          Case 3:20-cv-00488-RCJ-WGC Document 28 Filed 09/07/21 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARIO CAMACHO,                                  Case No. 3:20-cv-00488-RCJ-WGC
5
           Petitioner,
6                                                     ORDER
           v.
7
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11

12          In this habeas corpus action, after a 120-day initial period and a 91-day
13   extension of time, the petitioner, Mario Camacho, represented by appointed counsel,
14   was due to file a second amended petition for writ of habeas corpus by August 9, 2021.
15   See Order entered January 8, 2021 (ECF No. 22) (120 days to file second amended
16   petition); Order entered May 4, 2021 (91-day extension).
17          On August 9, 2021, Petitioner filed a motion for extension of time (ECF No. 27),
18   requesting a further 60-day extension of time, to October 8, 2021, to file his second
19   amended petition. Petitioner’s counsel states that the extension of time is necessary
20   because of restrictions on visitation at Ely State Prison, resulting from the COVID-19
21   pandemic, which have delayed counsel’s meeting with Petitioner regarding the second
22   amended petition. Respondents do not oppose the motion for extension of time. The
23   Court finds that the motion for extension of time is made in good faith and not solely for
24   the purpose of delay, and that there is good cause for the extension of time.
25          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
26   (ECF No. 27) is GRANTED. Petitioner will have until and including October 8, 2021, to
27   file his second amended petition for writ of habeas corpus.
28
                                                  1
           Case 3:20-cv-00488-RCJ-WGC Document 28 Filed 09/07/21 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered January 8, 2021 (ECF No. 22) will remain in

3    effect.

4

5              DATED THIS 7th day of September, 2021.
6

7
                                                      ROBERT C. JONES,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
